Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusu (U.S. 2016/0199679).
With respect to claim 1, Kusu discloses A device for use with a fluid (figure 2, and abstract) comprising: 
a nozzle base (figure 1, from 25 to the outlets of 46) defining an inlet at one end and an outlet at the other end (inlet at 25 outlets at 46); 
a plurality of channels situated within the nozzle base between the inlet and the outlet (channels formed within the multiple 32s), the plurality of channels comprising a first selected set of channels and a second selected set of channels (shown in figure 2, there are 7 outer channels, so 3 in one plurality a 4 in another); 
a first plurality of nozzles releaseably attached to the first selected set of channels (the nozzles of 44); 

a plurality of elbows releaseably attached to the second selected set of channels (the elbows being 32 themselves, as the nozzles extend therefrom); 
a second plurality of nozzles releaseably attached to the plurality of elbows (as 44 is inserted within 32, it is further noted in figure 5, which also shows the same bending nozzle elbow structure, that the nozzles 126 thread onto the elbow of 124); 
the combination of the plurality of elbows and the second plurality of nozzles defining a second set of directional arms with each of the second set of directional arms situated at a second plurality of directional angles (as shown in figure 2, the first and second plurality of nozzles are all angled differently with respect to the center angle); 
wherein the flow of fluid through the channels and into and out of the first set of directional arms at the first plurality of directional angles and the second set of directional arms at the second plurality of directional angles creates a visual fluid display (as fluid flows through the noted 7 channels and forms a fluid spray, said spray causing a visual fluid display, see figure 6, showing an example of the fluid spray).
With respect to claim 2, Kusu discloses each of the plurality of channels comprises a hollow center and defining a channel inlet and a channel outlet at opposed ends (figure 1, discloses the hollow channel having a hollow center centered through the elbow and the nozzle).
With respect to claim 3, Kusu discloses each of the first plurality of nozzles comprises a first nozzle hollow center (the hollow center of the noted nozzle) and defining a first nozzle inlet and a first nozzle outlet at opposed ends (having an inlet adjacent the elbow and an outlet from which it sprays).

With respect to claim 5, Kusu discloses each of the second plurality of nozzles comprises a second nozzle hollow center and defining a second nozzle inlet and a second nozzle outlet at opposed ends (as each nozzle has a hollow center, the centers having an inlet and outlet, noting the second and first plurality of nozzles are two groups of the same outer nozzle arrangement).
With respect to claim 6, Kusu discloses the first nozzle hollow center in each of the first plurality of nozzles is aligned with a corresponding hollow center in each of the first selected set of channels in the first set of directional arms (as the first set of arms, being the arms of the elbow which extend into the nozzle, are noted aligned hollow center to hallow center in figure 1, as the area within 32 adjacent 46 is aligned with the hollow area of 46).
With respect to claim 7, Kusu discloses the elbow hollow center in each of the plurality of elbows is aligned with a corresponding hollow center in each of the second selected set of channels in the second set of directional arms (as seen in figure 1, where the hollow center of the elbow 32 aligns with the hollow center of the nozzle 44 at 46).
With respect to claim 8, Kusu discloses the second nozzle hollow center in each of the second plurality of nozzles is aligned with a corresponding elbow hollow center in each of the plurality of elbows in the second set of directional arms (as the directional arms is the extension of the elbow towards the nozzle from the bend in the elbow, they are noted aligned (hollow middle to hollow middle) in figure 1).
With respect to claim 9, Kusu discloses at least more than one of the first plurality of directional angles are at different angles (as shown in figure 2, all the angles differ from the center angle, being all angled differently about the device).

With respect to claim 11, Kusu discloses at least more than one of the first plurality of directional angles are at different angles than the second plurality of directional angles (as each angle is different from each of the first and second plurality of nozzles).
With respect to claim 12, Kusu discloses if any one of the first plurality of directional angles is desired to be changed, an elbow is inserted between one of the first plurality of nozzles and  one of the first selected set of channels (as the noted angle is desired to be changed, an elbow is shown inserted in the first plurality of nozzles, rotation of the elbow can then further change the angles by in the inclusion of the elbow, as the noted center nozzle has no elbow and thus does not have an angle, the noted first plurality has elbows included then to change the angles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusu.
With respect to claim 13, Kusu discloses the second plurality of directional angles with the plurality of elbows, but fails to discloses if any one of the second plurality of directional 2angles is desired to be changed, one of the plurality of elbows is replaced with a different 3elbow.  
Kusu does disclose, figures 1 and 5, two different set of elbows with nozzles, noting that both nozzle/elbows are being utilized in the same type of system to rotate and change angles, noting in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzles/elbows of figure 5 as replacements for those in figure 1, as they would allow for a one degree shift in the spraying angle, and allow for a completely different spray pattern then in the other embodiment, essentially changing one set out for another to get the desired spray from the nozzle (and having a different set of sprays as the nozzles can be turned and the spray changed). 
With respect to claim 114, Kusu as modified discloses if any one of the second plurality of directional 2angles is desired to be changed, a first additional elbow is inserted between one of the second 3plurality of nozzles and one of the second selected set of channels (see above rejection, incorporating a change of the elbow to get a different spray pattern).  
With respect to claim 115, Kusu as modified discloses the elbow being used but fails to disclose a second additional elbow may be inserted and 2stacked with the first additional elbow between one of the second plurality of nozzles and 3one of the second selected set of channels. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second elbow stacked with the first elbow (and thus between the first elbow and the nozzles and the channels aligned), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 214.04(VI-B). As adding more elbows allows for different spray angles (adding two 3 degree elbows thus allows for a 6 degree angle for spraying, allowing for increased spray pattern to allow the fluid to spray a wider area). Further noting, using different elbows would have been obvious to get a combination of different angles (using the 2 degree elbow with the 3 degree elbow to get 5 degrees, and obtaining the spray pattern allowed by a 5 degree angle). 

With respect to claim 117, Kusu as modified discloses at least more than one of the specific elbow angle of the each of the plurality of elbows, the elbow, the first additional elbow, and the second  additional elbow are at different angles (as disclosed in the above rejection, utilized different elbows for different angles).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752